Beck, P. J.
(After stating the foregoing facts.) It is unnecessary to set forth rulings made by the auditor upon the pleadings, and the motion to require certain of the defendants to answer over and more specifically the interrogatories propounded in the petition. The questions raised in the record relate to the approval by the court of two exceptions of fact to the findings of the auditor, and to certain charges of the court, and to certain rulings made at the trial.
1. After the report of the auditor was filed and certain exceptions thereto had been taken by the plaintiff and approved 'by the court, and during the progress of the trial of the issues made by the exceptions to the findings of the auditor, the defendant Almand sought to amend his answer, and tendered an amendment duly verified as required by law. The court passed an order allowing the amendment and ordering it filed, but thereafter, upon motion of plaintiff’s counsel,. set aside the order and struck the amendment as improvidently allowed. . To this ruling Almand excepted." There was no error in setting aside the order allowing the amendment. The amendment contains a series of paragraphs alleging that for want uf sufficient information the defendant can “neither admit nor deny”' the truth of a very large number of allegations in the plaintiff’s petition. These averments in the answer, in view of the materiality of certain of the paragraphs which had not been answered before the hearing by the auditor, set up matters material to the defense and raised issues which the plaintiff had the right to contest by evidence. Under the ruling in several cases, the order allowing the amendment was properly stricken. Milner v. Mutual Benefit Building Assn., 104 Ga. 101 (3), 104 (30 S. E. 648); Cureton v. Cureton, 120 Ga. 559, 566 (48 S. E. 162); Mitchell v. Schmidt, 123 Ga. 418, 421 (51 S. E. 408).
2. When all of the facts and circumstances proved upon the trial are considered, together with the admissions contained in the pleadings and the deductions which might properly be drawn from *372them, it does mot appear that the court erred in approving the exceptions of fact to the two divisions of the auditor’s report numbered 1 and 2, referred to in the bill of exceptions; and the assignments of error upon the court’s order approving these exceptions afford no ground for reversal of the judgment of the court below.
3. ' Complaint is made of the following charge to the jury: “A bona fide transfer upon a valuable consideration between Charles L. Truitt and H. A. Almand would not be void, and a bona fide transaction is one in which there was no intent on the part of Truitt to hinder and delay his creditors, or, if so made, of which H. A. Almand had no knowledge or reasonable ground 'for suspicion; but if you are satisfied by the evidence that either one of those things existed, it would not be a bona fide transfer.” This portion of'the charge was excepted to on the ground that there was no evidence in the case to authorize a statement to the jury of the question of the bona fides of any transfer between Charles L. Truitt and H. A. Almand; and it was also alleged to be erroneous because it did not distinguish between the creditors of Charles L. Truitt individually and those of S. M. Truitt & Son. This 'charge can not be approved in all respects nor be held to be free from inaccuracies, but it was not error for either of the reasons set forth in the assignment of error.
4. The court instructed the jury as follows: .“You look to the petition, and the answer of Almand, and determine what paragraphs he has answered and what paragraphs he has not answered. Any statement of fact by the petitioners in the petition that is not answered by Almand is to be taken by .you as prima facie true.” Error is assigned upon this charge. This charge was not error. It was in substance a statement of the law contained in section 5539 of the Civil Code, which, following the section providing that all suits in the superior courts for legal or equitable relief shall be by petition to the court, plainly, fully, and distinctly setting forth plaintifE’s grounds of complaint and demand, declares that “All such petitions shall set forth the cause of action in orderly and distinct paragraphs, numbered consecutively; and any averment distinctly and plainly made therein, which is not denied by the defendant’s answer, shall be taken as prima facie true, unless the defendant states in his answer that he can neither admit nor deny such averment because of the want of sufficient information.”
5. The court did not err in submitting to the'jury the question-*373as to whether the transaction resulting in the transfer of property by Charles L. Truitt to H. A. Almand was made with intent to hinder and delay the creditors of the firm of S. M. Truitt & Son. The creditors of the firm had a right to rely upon the assets of every member of the firm, and the trustee duly appointed in bankruptcy proceedings to have the firm declared a bankrupt, and in the course of which the firm was so declared, could proceed to recover property which had been fraudulently transferred to a third party who participated in the fraud and design to hinder and delay creditors. “The trustee may avoid any transfer by the bankrupt of his property which any creditor of such bankrupt might have avoided, and may recover the property so transferred, or its value, from the person to whom it was transferred, unless he was a bona fide holder for value prior to the date of the adjudication. Such property may be recovered or its value collected from whoever may have received it, except a bona fide holder for value. For the purpose of such recovery any court of bankruptcy as hereinbefore defined, and any Slate court which would have had jurisdiction if bankruptcy had not intervened, shall have concurrent jurisdiction.” Bankruptcy Act of -1898 as amended in 1903, § 70-e, Collier on Bankruptcy (11th ed.), 1107. In re Stokes, 106 Fed. 312, it was said: “Under Bankrupt Act 1898, Section 5, the adjudication of a partnership ¿s a bankrupt draws to the court of banlnmptcy for administration the individual estates of the parties, though they are not adjudged bankrupts individually; and such court may require an assignee for the benefit of creditors of one of the partners to surrender the assigned property to the trustee' of the partnership, by a summary order, since such assignee does not hold adversely, but- in the right of his assignor.” And in the ease of Dickas v. Barnes, 140 Fed. 849 (72 C. C. A. 261, 5 L. R. A. (N. S.) 654), it is said: “A court of bankruptcy, which is administering the estate of a bankrupt partnership, has jurisdiction, as incidental thereto, to take possession of the property of a partner, although he has not been and could not be adjudged a bankrupt individually, and to administer the same as far as necessary to a settlement, of the partnership estate.” We think these views are sound when we consider the relation of every member of the firm to the firm itself, and the liability of any property owned by a member of the firm to be subjected to the demands of the creditors of a firm.
*3746. Another question made in this case is, whether, if certain conveyances made to Almand by Charles L. Truitt were void because made for the purpose of hindering, delaying, and defrauding creditors, they were void only as to existing creditors, or were also void as to persons who subsequently became creditors. It is contended by the plaintiff in error that the conveyances referred to would not be void as to those who subsequently became creditors, “unless at the time of the conveyance there was an actual intention on the part of the debtor to afterwards obtain credit and defraud such persons, and the conveyance was made for the purpose of accomplishing this result.” We think this contention is sound and- should be applied in the trial of the case for the guidance of the jury in making their verdict and for the court in framing its decree. See, in this connection, First National Bank of Cartersville v. Bayless, 96 Ga. 684; Lane v. Newton, 140 Ga. 415; notes to Hagerman v. Buchanan, 14 Am. St. R. 732, 745, 751, 753 (45 N. J. Eq. 292, 17 Atl. 946); notes to Jenkins v. Clement, 14 Am. D. 698, 706, 707 (1 Harp. Eq. (S. C.) 72).
7. Complaint is made of a part of the charge of the court which instructed the jury that in passing upon the question as to whether or not the defendants or certain of the defendants conspired to hinder and delay the creditors of S. M. Truitt & Son, by transferring property, they were to consider the admissions “of any party to that conspiracy—not the admission of anybody that was not--a party to it; but if the evidence shows that one or more of these parties conspired with Almand, any statement or admission by them with reference to the act or conduct of Almand in carrying out such conspiracy would be evidence against Almand.” We are-of the opinion that this charge was error. If there was a conspiracy entered into between certain of the defendants and Almand to hinder and delay creditors and defeat them in their efforts to enforce their just demands, by having certain property transferred by a member of the firm of S. M. Truitt & Son to Almand, a statement or admission by a party to the conspiracy or fraudulent scheme, made in the course of the execution of the scheme and tending to show the existence of the conspiracy, might be considered by the jury as against any of the parties to the conspiracy; but admissions made after the conspiracy was ended or the scheme to defraud was completed and fully executed would not be admissible, and the instructions complained of were broad enough to *375cover admissions made after the conspiracy or the scheme to defraud, if it was shown to exist, had been completed. We have examined carefully the authorities cited by the defendants in error to sustain the instruction of the court here under consideration; but none of them, as we construe them, authorize the broad and unqualified expressions used in this charge. “Only those declarations are admissible which were made during the progress of the conspiracy and in furtherance of its objects. Accordingly, declarations of an alleged eoconspirator, made before the existence of the alleged conspiracy, are not admissible in evidence against the other conspirators, unless it be for the purpose of illustrating the motive, purpose, and intent of the associates in crime. After the accomplishment or abandonment of the common design, no declaration of a conspirator will affect another; and such declarations if offered in evidence should be excluded.” 1 E. C. L. 520, § 61. “The same rule as to admission of acts or declarations of coconspirators applies in criminal as in civil cas.es.” I'd. 519, § 60. See also note to the ease of Casey v. Cincinnati Ty. Union, 12 L. R. A. 193, 197 (45 Fed. 135). In some cases we know it has been ruled that under the circumstances of those cases the admissions of privies and partners were admissible, and in proper cases the exceptions should be pointed out by courts when giving instructions to the juries. But the broad, unqualified charge as given here was error.
8. At the conclusion of the petition in this case certain interrogatories seeking discovery were propounded to the defendants, H. A. Almand and Charles L. Truitt. To certain of these interrogatories answers were made by Almand. In view of that fact it was error for the court to charge the jury as follows: “You are instructed that the answer of the defendant filed in this suit against him and the things set out in the answer are not evidence for the defendant, but they are simply the pleadings.” The jury might have inferred from this charge that they could not consider the answers of the defendant, made in response to the interrogatories, as evidence for the defendant. Just to what extent the answers made by the defendant Almand to the interrogatories were material and favorable to him we will not now undertake to determine, but we can not say that they are entirely immaterial; and if material at all, and even slightly favorable to the defendant, the jury might gave him the benefit of the evidence contained in the *376answers where responsive to the interrogatories. ■ In instructing’ the jury as to the effect of. the defendant’s responses to certain interrogatories seeking discovery, the court should distinguish between that part of the answer which is merely a part of the pleadings and that part which is in response to the interrogatories, and avoid giving instructions which would exclude from consideration by the jury the evidence contained in the responsive answers to the interrogatories propounded.
As the verdict in this case will be set aside and a new trial had, it is unnecessary to discuss assignments of error upon the judgment and decree. Inasmuch as there will have to be a new verdict, there will also be a new decree.

Judgment reversed.


All the Justices concur.